      Case: 1:18-cv-04678 Document #: 26 Filed: 04/16/19 Page 1 of 3 PageID #:137



                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 NIKKI PARHAM, individually and on behalf
 of her minor child, B.M.,
                                                      Case No. 1:18-cv-04678
      Plaintiffs,

 v.                                                   Honorable Charles R. Norgle, Sr.

 LAKEVIEW LOAN SERVICING, LLC and
 CENLAR FSB,                                          Magistrate Judge M. David Weisman

      Defendants.

              PLAINTIFFS’ SUPPLEMENTAL SUBMISSION IN SUPPORT
          OF THE INAPPLICABILITY OF THE ROOKER-FELDMAN DOCTRINE

          Pursuant to the Court’s March 20, 2019 Order [Doc. # 25], Plaintiff hereby submit all

orders entered by the Circuit Court of Cook County in the case styled as Lakeview Loan Servicing

v. Nikki Parham et al; Case No. 2016-CH-00476 as follows:

Exhibit A

      •   March 14, 2016 Mortgage Foreclosure Case Management/Status Order.

Exhibit B

      •   September 13, 2016 Order Dismissing Unknown Owners and Nonrecord Claimants;

      •   September 13, 2016 Order of Default; and

      •   September 13, 2016 Judgment for Foreclosure and Sale.

Exhibit C

      •   July 27, 2017 Order Denying Defendant’s Motion to Stay Judicial Sale; and

      •   July 27, 2017 Order Denying Defendant’s Motion to File Counterclaims.




                                                 1
    Case: 1:18-cv-04678 Document #: 26 Filed: 04/16/19 Page 2 of 3 PageID #:138



Exhibit D

   •   December 19, 2017 Order Withdrawing Defendant’s Motion to Stay Judicial Sale.

Exhibit E

   •   July 13, 2018 Dismissal Order.

DATED: April 16, 2019                           Respectfully Submitted,

                                                /s/ Joseph S. Davidson

                                                Joseph S. Davidson
                                                Mohammed O. Badwan
                                                SULAIMAN LAW GROUP, LTD.
                                                2500 South Highland Avenue
                                                Suite 200
                                                Lombard, Illinois 60148
                                                +1 630-575-8181
                                                jdavidson@sulaimanlaw.com
                                                mbadwan@sulaimanlaw.com

                                                Counsel for Nikki Parham, individually and
                                                on behalf of her minor child, B.M.




                                            2
    Case: 1:18-cv-04678 Document #: 26 Filed: 04/16/19 Page 3 of 3 PageID #:139



                                CERTIFICATE OF SERVICE

       I hereby certify that on April 16, 2019, I electronically filed the foregoing with the Clerk

of the Court for the United States District Court for the Northern District of Illinois by using the

CM/ECF system. I certify that all participants in this case are registered CM/ECF users and that

service will be accomplished by the CM/ECF system.

                                                     /s/ Joseph S. Davidson




                                                 3
